Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Response to Amendment
The Amendment, filed on 10/21/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 3-10 and 12-19 have been considered and examined.  Claim(s) 2 and 11 has/have been canceled.  

Allowable Subject Matter
Claims 1, 3-10 and 12-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
wherein the light-transmitting plate is pivotably connected and can be switched between a first state and a second state; when the light-transmitting plate is in the first state, the light-transmitting plate is parallel to the light path of the main light source; and when the light-transmitting plate is in the second state, at least part of the light emitted by the main light source enters from the first surface and exits from the second surface; wherein an intersection angle between a rotational axis of the light-transmitting plate and the light path of the main light source is larger than 0° are not disclosed. 
The closest prior art are Chemel (US Pub.2010/0204841) and Parker (US Pub. 203/0322076). While Chemel discloses a stage light (Fig. 3A; 300 lightingfixture; title) and Parker discloses a stage light (Fig.1; 11, 21; 0024). Neither Chemel nor Parker disclose or suggest in summary a stage light wherein the light-transmitting plate is pivotably connected and can be switched between a first state and a second state; when the light-transmitting plate is in the first state, the light-transmitting plate is parallel to the light path of the main light source; and when the light-transmitting plate is in the second state, at least part of the light emitted by the main light source enters from the first surface and exits from the second surface; wherein an intersection angle between a rotational axis of the light-transmitting plate and the light path of the main light source is larger than 0°.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GLENN D ZIMMERMAN/           Examiner, Art Unit 2875                                                                                                                                                                                             
/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875